DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-8, 13-15, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a gaming system (i.e., a machine) in claims 1 and 6-7 and a method of conducting a bonus tournament game using a gaming system (i.e., a process) in claims 8 and 13-14, and a bonus game server (i.e., a machine) in claims 15 and 19-20.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the 
1.  A gaming system comprising:
a bonus game server comprising game-logic circuitry configured to:
monitor a plurality of bonus ticket balances associated with a plurality of players, the plurality of bonus ticket balances configured to accrue bonus tickets during play of at least one base wagering game;
monitor a bonus jackpot associated with a bonus tournament game, the bonus jackpot accrued at least partially from wagers placed during the at least one base wagering game;
in response to an amount of the bonus jackpot exceeding an eligibility threshold, transmit participation requests to player devices of eligible players from the plurality of players, the eligible players associated with respective bonus ticket balances exceeding an eligibility amount;
initiate a participation timer associated with the participation requests;
in response to at least one of the eligible players accepting the participation request, enter the at least one eligible player into the bonus tournament game and deduct a participation fee from the respective bonus ticket balance associated with the at least one eligible player;
in response to the participation timer reaching a concluding threshold, generate, using a random number generator of the bonus game server, one or more random numbers to determine at least one outcome of the bonus tournament game; and
award a bonus game prize from the bonus jackpot to a winning player of the participating players identified at least partially by the at least one outcome of the bonus tournament game.
The underlined portions of claim 1 generally encompass the abstract idea.  Such features, as underlined above, are substantially identical in independent claims 8 and 15. Dependent claims 6-7, 13-14, and 19-20 further define the abstract idea by introducing further rules for playing/executing the bonus tournament feature.  The abstract idea may be viewed, for example, as:
a method of organizing human activities (e.g., commercial or legal interactions, including legal obligations; and/or managing personal behavior or relationships or interactions between people, including following rules or instructions); and/or
a mental process (e.g., concepts performed in the human mind, including an observation, evaluation, and/or a judgment).
The claimed abstract idea reproduced above is effectively a process of rules/steps for maintaining a ticket accumulation balance for players, maintaining a 
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – a bonus game server and game-logic circuitry to perform rules/steps for maintaining a ticket accumulation balance for players, maintaining a jackpot balance, triggering a jackpot, allowing eligible players to enter said jackpot, and awarding a prize to players receiving a winning outcome. The components in these steps are recited at a high-level of generality (e.g., as a generic processor can perform the generic computer functions of monitoring, transmitting, initiating, entering, and awarding/displaying information) such that it amounts no more than mere instructions to apply the exception 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claim(s) 1, 8, and 15 encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a bonus game server and game-logic circuitry.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Wherein, a bonus game server and game-logic circuitry, for maintaining a ticket accumulation balance for players, maintaining a jackpot balance, triggering a jackpot, allowing eligible players to enter said jackpot, and awarding a prize to players receiving a winning outcome, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer.
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers or communications devices for routine data-processing functions related to rules for playing/executing the bonus tournament feature (Claims 6-7, 13-14, and 19-20).

However, in light of the 2019 PEG, dependent claims 2-5, 9-12, and 16-18 appear to meet the requirements of §101 as dependent claims 2-5, 9-12, and 16-18 include and/or refer to the step of wherein each player of the plurality of players is associated with a bonus game avatar, the at least one outcome of the bonus tournament game representing at least one match between bonus game avatars of the participating players, is not merely an abstract step/rule of playing/executing the bonus tournament that would be considered a method of organizing human activity and/or a mental process.  Thus, dependent claims 2-5, 9-12, and 16-18 have not been rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 6-8, 13-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Baerlocher et al. (US 2007/0293293 A1) (henceforth, “Baerlocher”).
Regarding claims 1, 8, and 15, Baerlocher teaches a method and a gaming system comprising:
a bonus game server (e.g., central controller 12 in Fig. 1, Para. 112 and Para. 238, centrally determined tournament awards) comprising game-logic circuitry configured to:
monitor a plurality of bonus ticket balances associated with a plurality of players, the plurality of bonus ticket balances configured to accrue bonus tickets during play of at least one base wagering game (e.g., for each bonus qualifying event, such as a bonus symbol, that the player obtains, a given number of bonus game wagering points or credits may be accumulated in a “bonus meter" programmed to accrue the bonus wagering credits or entries (i.e., tickets) toward eventual participation in a bonus game in Para. 154 and Para. 72);
monitor a bonus jackpot associated with a bonus tournament game, the bonus jackpot accrued at least partially from wagers placed during the at least one base wagering game (e.g., the tournament jackpot is a progressive jackpot where a portion of 
in response to an amount of the bonus jackpot exceeding an eligibility threshold (e.g., when the jackpot reaches a certain amount, such as $1000, an instant tournament begins in Para. 319), transmit participation requests to player devices of eligible players from the plurality of players, the eligible players associated with respective bonus ticket balances exceeding an eligibility amount (e.g., upon a certain trigger, an instant tournament is initiated and any qualified player, based on any suitable of qualifying criteria, is alerted about the tournament initiation in Para. 321 and Para. 154);
initiate a participation timer associated with the participation requests (e.g., time period configured for player registration in Para. 285);
in response to at least one of the eligible players accepting the participation request, enter the at least one eligible player into the bonus tournament game (e.g., the player may then be given the opportunity to enroll and register in the tournament in Para. 321) and deduct a participation fee from the respective bonus ticket balance associated with the at least one eligible player (e.g., deducting fees for entry into tournament in Para. 217-218, Para. 154, and Para. 321);
in response to the participation timer reaching a concluding threshold (e.g., when time is up, switch to tournament in Para. 17), generate, using a random number generator of the bonus game server, one or more random numbers to determine at least one outcome of the bonus tournament game (e.g., the gaming system randomly determines the tournament game outcomes in Para. 239); and
award a bonus game prize from the bonus jackpot to a winning player of the participating players identified at least partially by the at least one outcome of the bonus tournament game (e.g., random awards provided in said tournament in Para. 238-239).
Regarding claims 6, 13, and 19, Baerlocher teaches an amount of bonus tickets awarded to a player varies based on a wager amount provided by the player for play of the at least one base wagering game (e.g., amount wagered in Para. 30 and Para. 154).
Regarding claims 7, 14, and 20, Baerlocher teaches the game-logic circuitry extends the concluding threshold in response to determining a number of participating players from the eligible players is less than a minimum participation threshold (e.g., the gaming system initiates the tournament only when the number of players reaches a designated number and when the tournament jackpot reaches a designated amount in Para. 320 and Para. 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 9-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher in view of Arezina et al. (US 2016/0225233 A1) (henceforth, “Arezina”).
Regarding claims 2, 9, and 16, Baerlocher teaches players can use entry into the tournament to compete with other players (See Para. 199) but fails to explicitly 
However, in a related disclosure, Arezina teaches providing slot tournaments (See Para. 180).  More particularly, Arezina teaches that avatars can be used to indicate game outcomes via a simulated life, animated leader boards, player travel history, avatar battles, etc. (i.e., players associated with avatars and matches between avatars in Para. 200-203).  Arezina states that “the avatars can be displayed in an animated leader board in which the player can readily see other players' game outcomes and provides an incentive for the player to keep up with the other players” (Para. 203).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the supplemental tournament of Baerlocher to include the avatar display features of Arezina in order to provide an increased user interest in playing game, thus increasing casino revenue, as beneficially taught by Arezina.
Regarding claims 3, 10, and 17, Baerlocher as modified by Arezina teaches the bonus game avatars include at least one customization element, and wherein each of the at least one outcome is at least partially a function of the one or more random numbers and the at least one customization element of the bonus game avatars associated with the outcome (Arezina - e.g., avatars can be displayed as a complimentary offer or in exchange for points, wherein, a player can select which avatars he or she wants to be displayed in Para. 200).
Regarding claims 4 and 11, Baerlocher as modified by Arezina teaches each of the at least one customization element is associated with one customization option of a plurality of player-selectable customization options purchasable using an avatar currency awarded in response to one or more trigger events of the at least one base wagering game (Arezina – e.g., avatars can be displayed as a complimentary offer or in exchange for points, wherein, a player can select which avatars he or she wants to be displayed in Para. 200).
Regarding claims 5, 12, and 18, Baerlocher as modified by Arezina teaches the bonus game server is configured to transmit the at least one outcome of the bonus tournament game to the player devices of the participating players, the player devices configured to present the at least one outcome graphically as a battle between bonus game avatars (Arezina – e.g., wherein avatars can be used to indicate game outcomes via a simulated life, animated leader boards, player travel history, avatar battles, etc. in Para. 203).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715